FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                                                                             June 3, 2014
                       UNITED STATES COURT OF APPEALS
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
                                    TENTH CIRCUIT


 JASON HINZO,

               Petitioner - Appellant,

 v.                                                            No. 13-2228
                                                   (D.C. No. 1:13-CV-00228-LH-SMV)
 DEREK WILLIAMS, Warden; GARY K.                                (D. N.M.)
 KING, NEW MEXICO ATTORNEY
 GENERAL,

               Respondents - Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       This is a pro se § 2254 proceeding. Petitioner was convicted in New Mexico state

court of assaulting a peace officer, flight from arrest, and drug possession. He was found

to be an habitual offender and sentenced to more than twenty years with a portion of the

sentence suspended. His attempts at gaining relief from the conviction and sentence

through state proceedings were unsuccessful.

       Petitioner filed his first § 2254 petition in federal district court in 2009. The



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
district court dismissed some claims without prejudice and others with prejudice.

Petitioner appealed, and this court reversed and remanded with instructions. Hinzo v.

Tapia, 378 Fed. App’x 857 (10th Cir. 2010). After remand, the district court dismissed

the entire proceeding without prejudice.

       Petitioner returned to state court with subsequent state habeas petitions. He found

no success in state court, however. Petitioner then filed his second § 2254 petition in

federal district court, which is the petition underlying this appeal. Respondents filed a

motion to dismiss, arguing that the second petition was untimely. After considering

Petitioner’s objections, the district court adopted the disposition recommended by a

magistrate judge, granted Respondents’ motion, and dismissed the action with prejudice.

The district court specifically denied a request for a Certificate of Appealability.

Petitioner appealed. He filed a combined merits brief and an application for COA.

       After generously resolving all doubts about tolling in Petitioner’s favor, the

magistrate judge’s recommendation concluded that his second habeas petition should be

dismissed with prejudice because it was filed well beyond the one-year limitation for

filing a § 2254 petition. Furthermore, the magistrate concluded that Petitioner’s case did

not warrant equitable tolling.

       The complicated procedural history and the tolling arguments are thoroughly set

out and resolved in the magistrate judge’s report and recommendation and the trial court’s

order adopting the recommendation. We have no need here to replicate that work. It is

enough to say that we have reviewed it step-by-step and conclude reasonable jurists

                                             -2-
would not debate the correctness of the conclusions of the magistrate judge and the

district court.

       The petition for COA is DENIED and the appeal DISMISSED.

                                                 ENTERED FOR THE COURT


                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -3-